DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-4, 6-8, 11-12, 14-17 and 20  are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Horng et al. (US Patent Application Publication No 2009/0246557) hereinafter referred to as Horng. 
Per Claim 1 Horng discloses a structure device (see figure 4), comprising
a dielectric spacer (43) located laterally adjacent to, and contacting, a sidewall of a bottom conductive structure (32); The examiner notes that the term "contacting" includes "directly contacting" (no intermediate materials, elements or space disposed therebetween) and "indirectly contacting" (intermediate materials, elements or space disposed therebetween). and 
a top contact structure  (44) located on at least a topmost surface of the bottom conductive structure and a surface of the dielectric spacer. The examiner notes that the term "on" includes "directly on" (no intermediate materials, elements or space disposed therebetween) and "indirectly on" (intermediate materials, elements or space disposed therebetween).
Per Claim 2 Horng discloses the device (see figure 4) of claim 1, including where the bottom conductive structure is located on a surface of a substrate (31).
Per Claim 3
Per Claim 4 Horng discloses the device (see figure 4) of claim 2, including where the bottom conductive structure is a dual bottom conductive structure including a lower bottom conductive structure and an upper bottom conductive structure (32) (see [0039] )
Per Claim 6 Horng discloses the device (see figure 4) of claim 1, including where the bottom conductive structure (32) is located on a surface of an electrically conductive structure (30) that is embedded in a dielectric material layer (31).
Per Claim 7 Horng discloses the device (see figure 4) of claim 6, including where the bottom conductive structure includes a single bottom conductive structure (32) (see [0039]).
Per Claim 8 Horng discloses the device (see figure 4) of claim 6, including where the bottom conductive structure is a dual bottom conductive structure including a lower bottom conductive structure and an upper bottom conductive structure (32) (see [0039]).
Per Claim 11 Horng discloses the device (see figure 4) of claim 1, including where the bottom conductive structure is composed of at least one electrically conductive metal-containing material or a stack of electrically conductive metal- containing materials.  [0039]
Per Claim 12 Horng discloses the device (see figure 4) of claim 1, including where the bottom conductive structure is composed of elements of a ferroelectric memory (FE) stack, a resistive random access memory (ReRAM) stack, a magnetoresistive random access memory (MRAM) stack, or a phase change random access memory (PRAM) stack.  [0039]
Per Claim 14 Horng discloses a method of forming a semiconductor structure (see figure 4), the method comprising
forming a dielectric spacer (43) located laterally adjacent to, and contacting, a sidewall of a bottom conductive structure (32); The examiner notes that the term "contacting" includes "directly contacting" (no intermediate materials, elements or space disposed therebetween) 
forming a dielectric material (31) laterally adjacent to, and above, the dielectric spacer (43), wherein the dielectric material is also present above the bottom conductive structure (as shown in figure 4); The examiner notes that directional terminology, such as "above," "below," "front," "back," etc., is used. Because components of the claimed invention can be positioned in a number of different orientations, the directional terminology used is not particularly limiting and
forming a top contact structure  (44) in the dielectric material. The examiner notes that the term "on" includes "directly on" (no intermediate materials, elements or space disposed therebetween) and "indirectly on" (intermediate materials, elements or space disposed therebetween).
wherein the top contact structure (44) contacts at least a topmost surface of the bottom conductive structure (32) and a surface of the dielectric spacer (as shown in figure 4);  The examiner notes that the term "contacts" includes "direct contact" (no intermediate materials, elements or space disposed therebetween) and "indirect contact" (intermediate materials, elements or space disposed therebetween).
Per Claim 15 Horng discloses the method of claim 14 including where the bottom conductive structure (32) is located on a surface of a substrate (31) or on a surface of an electrically conductive structure (30) that is embedded in a dielectric material layer (see figure 4) 
Per Claim 16
Per Claim 17 Horng discloses the method of claim 14 including where the bottom conductive structure is a dual bottom conductive structure including a lower bottom conductive structure and an upper bottom conductive structure.  [0039]
Per Claim 20 Horng discloses the method of claim 15 including where the bottom conductive structure is formed utilizing a subtractive etch process. [0054]

Allowable Subject Matter
Claims 5, 9-10, 13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894